DISMISS; and Opinion Filed March 5, 2019.




                                                 In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00098-CV

                            IN THE INTEREST OF K.D., A CHILD

                       On Appeal from the 303rd Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-16-21266-V

                              MEMORANDUM OPINION
                           Before Justices Myers, Osborne, and Nowell
                                   Opinion by Justice Osborne
       This is an appeal from the trial court’s November 19, 2018 order in a suit affecting the

parent-child relationship. As reflected in the clerk’s record, the underlying suit was filed by the

Dallas County Child Protective Services Unit of the Texas Department of Family and Protective

Services for conservatorship of the child and termination of Father’s and Mother’s parental rights.

Following a bench trial, the trial court terminated Father’s rights and ordered supervised visitation

for Mother. Father did not challenge the order, but Mother filed a request for findings of fact and

conclusions of law on November 27, 2018, and this appeal on January 15, 2019. However, because

the underlying suit is a child protection case, the appeal is accelerated and the notice of appeal was

due December 10, 2018, or, with an extension motion, December 27, 2018. See TEX. R. APP. P.

4.1(a), 26.1(b), 26.3, 28.1(b), 28.4(a)(2)(B).
          At our request, Mother filed a brief addressing our jurisdiction over the appeal. 1 See

Brashear v. Victoria Gardens of McKinney, LLC, 302 S.W.3d 542, 545 (Tex. App.—Dallas 2009,

no pet.) (op. on reh’g) (timely filing of notice of appeal is jurisdictional). She asserts that because

her rights were not terminated, the appeal is not accelerated. She argues that because she timely

filed a request for findings, her notice of appeal, filed within ninety days of judgment, is timely.

See TEX. R. APP. P. 26.1(a). We disagree. A child protection case is one filed by a governmental

entity for managing conservatorship of a child, regardless of whether a parent’s rights are

terminated. See TEX. R. APP. P. 28.4(a)(2)(B) (defining “child protection case” as “a suit affecting

the parent-child relationship filed by a governmental entity for managing conservatorship”). A

child protection case is governed by the rules of appellate procedure for accelerated appeals. TEX.

R. APP. P. 28.4(a)(1).

          Because the notice of appeal was untimely filed, we dismiss the appeal for want of

jurisdiction. See TEX. R. APP. P. 42.3(a) (involuntary dismissal in civil cases).




                                                                         /Leslie Osborne/
                                                                         LESLIE OSBORNE
                                                                         JUSTICE


190098F.P05




   1
       Appellees were afforded an opportunity to respond but did not do so.

                                                                     –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF K.D., A CHILD,                    On Appeal from the 303rd Judicial District
                                                      Court, Dallas County, Texas
 No. 05-19-00098-CV                                   Trial Court Cause No. DF-16-21266-V.
                                                      Opinion delivered by Justice Osborne;
                                                      Justices Myers and Nowell participating.


        In accordance with this Court’s opinion of this date, the appeal is DISMISSED for want
of jurisdiction.


Judgment entered this 5th day of March, 2019.




                                                –3–